f   ’




                   OFFICE   OF THE ATTORNEY              GENERAL      OF TEXAS
                                      AUSTIN
        BRO”v.RSLLLIIS
        rtyrm*c*Oc;crxL
                                                                                               -cc-‘W7
                                                                            i
        &xorable    George H. Sheppard                                      i Overrr:~e;r,~?..c?..?~~9_
        CosJtroller   of Pub110 nooounts
        Audtifl,Texas




                                                            seventh b&latura,        is the
                                                            State required’%w m&e total
                                                            ooabdbution     to the Teachers’
                                                          Jtetlresgeat system durlag any
                                                      ,,-* f5,ssgl year exaotly Bpual to
                                                  /         Phe ccntributlons     of the
                                                  %.        teachers,   or  may the  alloca-
                                                   -...
                                                     ‘.,,, tions, bm based oa a five-year
                                                          .,aotunrlal   estimate and ad-
                                       --.                  ‘Justed at the end of saoh
                                  .~     __       .,        hvs-year    period?    And a
                                                            related question.
                                              .               ’ .*I

                                %.,a.& ..in receipt; oi your opinion request,          read-
         ing as follows:              .. ’ 1,
                                        ‘I     I..
                                           -.. X&‘- +,
                   .,      ._
                                 *I should lske to submit for your oonsldera-
                tion the .qusstions           l%dted t 1elow:
                               ‘.     4.
                      ...         ,    ;.
                                 “1. Under Eouse Bill S of the 47th Leglala-
                        ture, or any subsequent Amendments thereto,              is the
                        State required to make total contribution             to the
                        Teachers* Retirement System during any rlsoal               year
                        exactly equal to the contributions           of the teachers,
                        or may the allocations           be based on a five-year     ao-
                        tuarinl     estimate and adjusted at the end of each
                        five-year      period?
                             “2. If the contribution     of the &?te is to be
                      adjusted annua-ly to the contributions        made by the
                      teacher+ shall the 5tate’s      contribution   be equal to
                      the total contributions      of the teachers,   or shall
                      the state’s  contribution     be equal to the contrlbu-
                      tions of the teachers     less refunds to teachers who
                      oease to be :nesbers other than by death or retlreaoent?W
                   Me quote the following  pertinent language from
ZctJlje ilill 0 of the 47th Legislature,  as found in the General
LWIYof the 47th Legislature      on page 338:

                   “( 3) Beginning with the flsoal       year
     starting    oa September 1, 1941, ilnd annually there-
     dter,    tiere is hereby allocated       and appropriated
     to the Teaclet Retirement System of Texan in aooord-
     ante with: the provisions      of Senate Bill No. 47, Aots
     of the Regular session,      Forty-tlfth    Legislature,   1937,
     snd any amendments thereto , nisum eaoh year equivalent
     to the oontrlbutlons      ot the member8 of the Teaoher Re-
     tirement 3ystem during said year.          Said amount8 are
     hereby allocated      and approprlstrd.and     shall be paid
     to the Teaoher Retirement System in equal monthly
     installments     beginning September 1, 1941, and monthly
     thereafter    based upon the annual eetlnrate by the State
     Joard of Trustees OS the Teacher Retirement System of
     the contributfons      to be received from the members oi
     aaid Gystem during said year; provided further,           in
     the event said estimatr of the contributions           of the
     m,abers of the ‘Yysten shall vary fro& the actual
     ar;lount of the teaohers ( contributions       during the year,
     t:ien such adjustments shall be made at the close of
     each fiscal    year as may be required.”
                   “There is likewise   hereby allocated  Andyep-
     propriated    to the Teacher Retirement System OS Texas ba-
     ginning on the first     day of the first  moath after the
     effective   date of this Aot, and monthly thereefter,     the
     sum of Fifty Thousand Dollars(#50,000),       which shall be
     paid by the State Treasurer to the Teacher Retirement
     System until such time as the total additional       amounts
     so deposited by the State of Texas shall be equivalent
     to the total amount contributed      by the members of the
     Aetirexent    System from September 1, 1937, to September 1,
     1941, as certified     by the State Board of Trustees of the
     Teac.ler ;ietire;;lent System.”

                  It is obvlous from the foregoing    that the state    is
required to sake total contributions     to the Teachers’ Hetirenent
3y;~itemduring each fiscal   year exactly equal to the contributions
of tile teachers.   The law is very plain wherein it appropriates
                                                                      450

Honorable George R. Sheppard,   page 3




and  allocates    to the Teaohers Retirement System “a sum each
 e3.r equivalent     to the contributions   OS the members oi F
F-eacher Retirr:nent Systen during said year.*         This taot is
emphasized by the further hII@Miga:        “provided further,   in the
event said estimate of the oontributlons         of the mmbbere oi tb
System shall vary from the actual amount of the teaohers’ oon-
tribution8     during the year, then suoh adjustments shall be made
at the olose of la o htisoal       yeti as may be requlred.w

                This is in addition  to the $50,000 monthly ap-
propriation made equivalent  to the amount8 paid by the teaoherr
from September 1, 1937 to September 1, 1941.     Your rest  qu8s-
tion is answered in the atiirmative.
                  As we understand the law, those teachers who
cease to be member8 of the System other than by death or retlre-
ment are refunded an amount equal to the oontributions    paid into
the system by suohteaohers and hence their contributions    having
been so withdrawn do not oonetitute   a contribution  to the System,
and should not be oonsidered la determining the amount of the
State’s contribution.
                                            Yourr   very     truly

                                         ATMRNEYGIZNERAL
                                                       OF TEXAS




                                                           C. F. Gibson
                                                              Astalstaat




                                                                            .